                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                          ATLANTA DIVISION

UNITED STATES OF AMERJCA                                           )       JUDGMENT IN A CRIMINAL CASE
                                                                   )
v.                                                                 )       Case Number:              17CR109
                                                                   )       USM Number:               70712-019
PAUL ALEXANDER CARRUTH                                             )
                                                                   )       Paul Stephen Kish
                                                                          Defendant's Attorney
                                                                   )
THE DEFENDANT:

Pleaded guilty to COUNT ONE.

        Title & Section                       Nature of Offense                           Offense Ended          Count

         18 U.S.C. § 371                    Conspiracy to Commit                                 July 2016         1
                                           Bank Fraud, Mail Fraud,
                                           and Money Laundering

       The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States
attorney of material changes in economic circumstances.


                                                           November 28, 2018




                                                           ELEANOR L. ROSS, U. S. DISTRICT JUDGE
                                                           Name and Title of Judge



                                                           Date
                                                                   !}/ 7 /2018
Judgment in a Criminal Case
Sheet 2 - Im risonment
DEFENDANT: PAUL ALEXANDER CARRUTH                                                                   Judgment- Page 2 of 8
CASE NUMBER: 17CR109


                                               IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: SIXTY (60) MONTHS.

        The court makes the following recommendations to the Bureau of Prisons: that the Defendant be designated
to a facility close to Pensacola, Florida; and that the Defendant be evaluated for participation in a residential drug
treatment while incarcerated.

       The defendant shall not surrender for service of sentence at the institution designated by the Bureau of
Prisons: before noon on January 3, 2019.


                                                     RETURN

I have executed this judgment as follows:




Defendant delivered on                                              to


at                  - - - - - - - - - - - - - - - - - , w i t h a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL

                                                                 By:
                                                                         Deputy U.S. Marshal
Judgment in a Criminal Case
Sheet 3 - Supervised Release
DEFENDANT: PAUL ALEXANDER CARRUTH                                                                    Judgment - Page 3 of 8
CASE NUMBER: 17CR109


                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: THREE (3) YEARS.




                                           MANDATORY CONDITIONS

1.        You must not commit another federal, state or local crime.
2.        You must not unlawfully possess a controlled substance.
3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
          15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
          court.
4.        Youmustmakerestitutioninaccordancewith 18 U.S.C. §§ 3663 and3663Aor any other statute authorizing
          a sentence of restitution. Restitution payments must be made to Clerk, U.S. District Court, N orthem District
          of Georgia, 2211 U.S. Courthouse, 75 Ted Turner Dr. SW, Atlanta, GA 30303.
5.        You must cooperate in the collection of DNA as directed by the probation officer.

You must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.
       Judgment in a Criminal Case
       Sheet 3 - Supervised Release
       DEFENDANT: PAUL ALEXANDER CARRUTH                                                                                    Judgment -   Page 4 of 8
       CASE NUMBER: l 7CR109


                                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
            release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
            time frame.
 2.         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
            when you must report to the probation officer, and you must report to the probation officer as instructed.
 3.         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
            the court or the probation officer.
 4.         You must answer truthfully the questions asked by your probation officer.
 5.         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
            arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
            notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
            within 72 hours of becoming aware of a change or expected change.
 6.         You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
            to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7.         You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
            from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
            excuses you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
            responsibilities), you must notify the probation officer at least 10 days befor:e the change. If notifying the probation officer at least
            10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
            becoming aware of a change or expected change.
 8.         You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
            convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
            the probation officer.
  9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.        You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
            was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus
            or tasers).
11.         You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
            without first getting the permission of the court.
12.         If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
            require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
            person and confirm that you have notified the person about the risk.
13.         You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

I understand that a violation of any of these conditions of supervised release may result in modification, extension, or revocation of my
term of supervision.

Defendant's Signature                                                                                Date - - - - - - - - -

USPO's Signature                                                                                     Date - - - - - - - - - -
Judgment in a Criminal Case
Sheet 3 - Supervised Release
DEFENDANT: PAUL ALEXANDER CARRUTH                                                                 Judgment - Page 5 of 8
CASE NUMBER: 17CR109


               ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following additional standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for your behavior while
on supervision and identify the minimum tools needed by probation officers to keep informed, report to the court,
and bring about improvements in your conduct and condition.

1.     You must refrain from the excessive use of alcohol.

2.     You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
       U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office to a search
       conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation
       of release. You must warn any other occupants that the premises may be subject to searches pursuant to this
       condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
       that you violated a condition of your supervision and that areas to be searched contain evidence of this
       violation. Any search must be conducted at a reasonable time and in a reasonable mariner.
Judgment in a Criminal Case
Sheet 3 - Supervised Release
DEFENDANT: PAUL ALEXANDER CARRUTH                                                                Judgment -   Page 6 of 8
CASE NUMBER: 17CRI 09


                               SPECIAL CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following special conditions of supervision.

You must make a full and complete disclosure of your finances and submit to an audit of your financial documents
at the request of your probation officer. You must not incur new credit charges or open additional lines of credit
without approval of your probation officer.

You must participate in a program of drug/alcohol treatment and testing, which may include an evaluation, under
the guidance and supervision of your probation officer. You must abstain from alcohol use. If able, you must
contribute to the cost of services for such treatment not to exceed an amount determined reasonable by your
probation officer in conformance with the U.S. Probation Office Sliding Scale for Treatment Services.
Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties
DEFENDANT: PAUL ALEXANDER CARRUTH                                                                     Judgment - Page 7 of 8
CASE NUMBER: l 7CR109


                                        CRIMINAL MONETARY PENALTIES

The Court finds that the defendant does not have the ability to pay a fine and cost of incarceration, and will waive
the fine and cost of incarceration in this case.

The defendant shall pay to the United States a special assessment of $100.00, which shall be due immediately.

Restitution amount ordered pursuant to plea agreement in the amount of$ 93,498.36.

Restitution is due and payable immediately. Any restitution payment made that is not payment in full, shall be paid
in monthly installments from any wages the defendant may earn in prison, during any period of incarceration, and
the defendant shall pay, at a minimum, the grater of $25 or 50% of the deposits in the defendant's inmate trust
account per quarter. Any portion of the restitution that is not paid in full at the time of the defendant's release from
imprisonment, including a halfway house, shall become a condition of supervision and be paid to the U.S. District
Court Clerk for distribution to the victim(s) at the monthly rate of $150 plus 25% of defendant's gross income in
excess of $2,500 per month ($30,000 per year).


            Assessment                      JVTA Assessment*                                           Restitution

      TOTALS$ 100.00                             $0.00                       WAIVED                    $93,498.36




If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to 18
U.S.C. § 3664(1), all nonfederal victims must be paid before the United States is paid.
Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties
DEFENDANT: PAUL ALEXANDER CARRUTH                                                                 Judgment -   Page 8 of 8
CASE NUMBER: 17CR109




The defendant must make restitution to the following payees in the amount listed below. Restitution payments
must be made to Clerk, U.S. District Court, N orthem District of Georgia, 2211 U.S. Courthouse, 7 5 Ted Turner
Dr. SW, Atlanta, GA 30303.

                                                                               Restitution              Priority or
                  Name of Payee                    Total Loss**                 Ordered                 Percentage

        Smart Financial Credit Union                                           $60,477.82
          POC: Kathryn Traylor
              P.O.Box 920719
           Houston, TX 77292

        Pinellas Federal Credit Union                                           $5,585.27
            POC: Theresa Brooks
           10273 Ulmerton Road
              Largo, FL 33771

            Peoples Credit Union                                                $9,834.42
           POC: Richard Folkman
              9560 Pines Blvd
          Pembroke Pines, FL 33024

                   Capital One                                                 $17,600.85
              POC: Brandon Santos
               7933 Preston Road
                Plano, TX 33609

                      TOTALS                                                   $93,498.36


The court determined that the defendant does not have the ability to pay interest and it is ordered that: The
interest requirement is waived for the restitution.



                                                FORFEITURE

The forfeiture pronounced at sentencing and described in the November 28, 2018 Consent Preliminary Order of
Forfeiture is incorporated herein.
